BORDEN, J.,
concurring. I agree with and join the majority opinion, except with respect to its substantive discussion of the law of satisfaction of judgments. I agree with the majority that, under the procedural circumstances of this case, the trial court was within its discretion in declining to open the judgment in order to consider the question of the satisfaction of the judgment against the third party tortfeasor and that, accordingly, it is not necessary for us to consider the effect, if any, of that satisfaction of judgment.
I decline, however, to join the rest of the majority’s discussion regarding satisfactions of judgments, insofar as they may or may not apply when the party who has delivered such a document thereafter attempts to recover under his underinsured motorist policy. We have never been confronted with, and therefore have *824never decided, whether the law of satisfaction of judgments applies, or should be held to apply, to that situation. I see no reason, therefore, to elaborate on the law of satisfaction of judgments in a case, such as this, in which we are specifically not considering the effect, if any, of the satisfaction of judgment previously filed by the plaintiff.